Appellate Case: 21-3099    Document: 010110710063      Date Filed: 07/13/2022   Page: 1
                                                            FILED
                                                United States Court of Appeals
                    UNITED STATES COURT OF APPEALS      Tenth Circuit

                           FOR THE TENTH CIRCUIT                         July 13, 2022
                       ___________________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
     UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

     v.                                                   No. 21-3099
                                                (D.C. No. 6:19-CR-10025-EFM-1)
     MICHAEL A. ARJONA,                                     (D. Kan.)
          Defendant - Appellant.


                       _________________________________________

                            ORDER AND JUDGMENT *
                       __________________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
               ___________________________________________

          Mr. Michael Arjona pleaded guilty to conspiracy to distribute at least

 500 grams of methamphetamine and was sentenced to 210 months’

 imprisonment and 5 years of supervised release. He appeals.




 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and the parties’ briefs. See Fed. R.
 App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-3099   Document: 010110710063    Date Filed: 07/13/2022   Page: 2



       Mr. Arjona’s counsel seeks leave to withdraw, invoking Anders v.

 California, 386 U.S. 738 (1967), and stating that any appellate challenges

 would be frivolous. We gave Mr. Arjona an opportunity to respond with

 any additional arguments that he might have. But he did not file a

 response, and his deadline expired.

       We agree with defense counsel that all potential grounds for appeal

 would be frivolous. So we grant the motion to withdraw and dismiss the

 appeal.

                                       Entered for the Court


                                       Robert E. Bacharach
                                       Circuit Judge




                                         2